Citation Nr: 1607238	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a left knee condition, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1974.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 hearing.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran's claim for service connection for a left knee condition was previously denied in April 1977, May 2000, October 2001, and May 2003 rating decisions.  Those decisions were not appealed to the Board and became final.  The Veteran filed to reopen the claim in December 2006.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.


FINDINGS OF FACT

1.  In a May 2003 decision, the RO denied the Veteran's claims for service connection for a left knee condition.  The Veteran did not file a timely appeal.

2.  The evidence received since the May 2003 RO decision regarding the Veteran's claim for service connection for a left knee condition is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  The most probative evidence of record is against a finding that the appellant has a left knee condition causally related to, or aggravated by, qualifying service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee condition has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2015).

2.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1110, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, notice was provided in a letter dated in May 2007.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for VA medical examination in September 2010.  The Board finds that the examination was adequate, as it provides findings relevant to the Veteran's conditions and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.  The examiner also considered the Veteran's full history.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and Material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the May 2003 rating decision that denied the claim for service connection for a left knee condition or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the May 2003 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence of record as of the May 2003 RO decision included the Veteran's service treatment records and post-service treatment records.  The RO denied the claim because there was no evidence of a current condition related to active duty service.

Evidence received since the May 2003 RO decision includes a VA examination in September 2010.  The Board finds that the examination is new evidence, as it is not cumulative or redundant and was not previously considered.  The examination is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for a left knee condition is warranted.

The Board must next consider whether the claimant has been given an opportunity to present argument and/or additional evidence on this matter before the RO, and whether adjudication by the Board will violate the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that, in the present case, there is no prejudice to the Veteran in proceeding to the merits of his claim.  The Veteran was advised in the May 2007 notice of what evidence was needed to substantiate the underlying claim for service connection.  The Veteran was given ample time to respond and present argument and evidence in support of his claim.  Thus he has been provided with adequate notice and opportunity to present argument and/or additional evidence on this matter.  Also, the VA provided a medical examination and opinion in September 2010.  Therefore, there is no prejudice to the Veteran in proceeding to the merits of his claim.

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

The Veteran contends that he has a left knee condition caused during active duty service.

The enlistment examination in December 1971 documented normal results upon physical examination of the lower extremities.  There are some service treatment records (STR) noting complaints of left knee pain.  These entries will be discussed below.  The Veteran alleges that his current knee pain is related to the complaints of knee pain and treatment in service.  However, the separation examination conducted in December 1973 showed normal results upon physical examination of the lower extremities.  The Veteran did report having a history of a "trick" or locked knee and wrote that he had been suffering from swollen knees.  The Veteran's representative has claimed that the Veteran was given a knee brace when he left service.  There is no indication in the separation examination report that the Veteran was using a knee brace at the time.  Also, as noted, the separation examination report does not mention any current knee problem at that time.
The Veteran underwent a VA examination in September 2010.  Prior to the examination, the RO highlighted the STR entries documenting complaints and treatment of knee pain.  The examiner noted left knee complaints in March 1972, May 1972, June 1972, July 1972, May 1973, and October 1973.  X-rays were taken in March 1972, May 1973, and October 1973.

The March 1972 report notes that the Veteran reported left knee pain when he was on an Army obstacle course.  The Veteran was placed on a physical profile limiting his physical activity.  The X-ray taken then showed normal results with no fracture, dislocation or other abnormality.  In May 1972 he reported popping in his left knee.  In a report from June 1972, questionable left knee internal derangement was noted.  Complaints of knee pain continued into July 1972.  An Arthrogram was negative at that time.  It was noted that the Veteran was undergoing physical therapy.  A record from July 1972 showed he sustained a sore on the left leg from a motorcycle accident the prior month.  Later, in May 1973 the Veteran complained of left knee pain.  X-rays taken in May and October 1973 showed normal results.  There are no other STRs of note.

Post-service, the treatment records show that the Veteran was in a motor vehicle accident in 1996 and began receiving treatment for his knee in 1998.  Between his separation from service in 1974 and the 1996 accident, there is no indication of treatment for a left knee condition.  An X-ray from January 2010 showed advanced tricompartmental degenerative changes in the knee.

At the examination, the Veteran reported that the left knee "can't bend" and has "swelling.'  He said he "must rest in fetal posture."  The examiner reported that he was "unable to get a straight answer from this Veteran on most issues."  Upon examination, the examiner reported that flexion was 0 to 135 degrees and left knee extension was normal.  There was no additional limitation with repetitive testing.  

The examiner reported the following: "degenerative changes are present in both knees.  There is moderate to advanced joint space loss in the medial joint compartments.  Mild joint space loss is seen in the lateral joint compartments.  There is also joint space loss in the patellofemoral joint compartments.  All joint compartments demonstrate articular surface sclerosis and marginal osteophytes.  No large joint effusions are seen.  The degenerative changes in the knees appear worse than on prior examination.  No fracture-dislocation is demonstrated."

The examiner opined that the Veteran's current left knee condition is not caused by or a result of any incident in service.  The examiner explained that the bilateral knee complaints in service resolved.  He discussed the radiograph of the left knee was normal on March 27, 1972.  Also, the physical therapy goal from May 1973 was met by June 18, 1973.  A note from October 1973 refers to the left knee causing a temporary profile; however, an orthopedic evaluation in December 1973 showed the Veteran was cleared for discharge with a normal examination.

The examiner continued: "Based on review of knee problems on active duty no arthritis found.  But now he has bilateral knee arthritis.  He had [a] MRI [of the] left knee [in] 12-1998 [and] impression [was] left knee posterior medial meniscus tear..."  The examiner also indicated that the Veteran was involved in September 1996 motor vehicle accident (MVA) that was relates to his current problems.  After the MVA, he underwent a MRI in December 1998 where the impression showed "suspect interstitial edema versus partial thickness tear of the anterior cruciate ligament, of indeterminate age."  He had left knee arthroscopy 1999.

There are extensive post-service treatment records of the Veteran's left knee.  As discussed by the examiner, these records relate back to the 1996 accident.  None of the post-service treatment records provide any opinion that relates the Veteran's current condition to his knee treatment received during service.  Therefore, the medical evidence of record weighs against service connection.

The Board also considered the lay evidence of record.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, medical evidence will be required to establish a connection between in-service treatment and a current left knee diagnosis.  While there are some STRs concerning the left knee, they do not support the Veteran's claim.  The VA examiner reviewed and considered all of the in-service treatment reports and concluded that the knee issue in service resolved and that the current knee condition is not related to any incident in service but is related to the post-service motor vehicle accident.  The Board gives greater probative weight to the medical evidence of record, including the examination report.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a left knee condition is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a left knee condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


